demonstrate that our extraordinary intervention is warranted. Pan v.
                Dist. Ct., 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered the petition, answer, reply, and supporting
                documents, we conclude that, under these circumstances, the district court
                properly denied petitioner's motion to dismiss. See In re Parental Rights
                as to S.M.M.D., 128 Nev. , 272 P.3d 126, 133-34 (2012) (rejecting
                an argument that district court termination proceedings were invalid
                based on lack of proper notice under 25 U.S.C. § 1912 when the parties
                and the tribe had actual notice of the proceedings). Moreover, real party
                in interest has since provided formal notice to the tribe in accordance with
                25 U.S.C. § 1912, and the termination of parental rights proceedings were
                stayed pending our resolution of this writ petition. Accordingly, our
                intervention by way of extraordinary relief is not warranted, and we deny
                the petition. See Smith, 107 Nev. at 677, 818 P.2d at 851.
                            It is so ORDERED.'




                                                                                          J.
                                                             Hardesty




                                                             Parraguirre


                                                                       1132.4t
                                                             Cherry
                                                               Lerry



                      "In light of this order, we vacate the stay imposed by our June 1,
                2012, order.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc:   Eighth Judicial District Court, Dept. C
                      Special Public Defender
                      Clark County District Attorney/Juvenile Division
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A


                                                                         1